ON MOTION
LOURIE, Circuit Judge.

ORDER

Joan M. Pauley moves (1) for reconsideration of this court’s order dismissing her petition for review for failure to pay the filing fee, and (2) for voluntary dismissal of her petition for review due to asserted settlement of an Equal Employment Opportunity Commission case. The Department of Health and Human Services has not responded.
Pauley seeks to change the basis of the dismissal from a dismissal due to failure to pay the fee to a dismissal based on settlement. Pauley should have promptly informed the court that she wished to voluntarily dismiss her petition for review here, rather than allowing expiration of the time permitted to pay the filing fee. Nonetheless, because there is apparently no harm in permitting the case to be dismissed voluntarily, rather than due to failure to prosecute, we grant Pauley’s motions.
Accordingly,
IT IS ORDERED THAT:
(1) Pauley’s motion for reconsideration is granted, the mandate is recalled, and the May 1, 2002 order is vacated.
(2) Pauley’s motion for voluntary dismissal is granted.
(3) Each side shall bear its own costs.